Order entered March 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00133-CV

               SKY CAPITAL GROUP, LTD. D/B/A G5000, LTD., Appellant

                                                 V.

                           BOMBARDIER, INC. ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-08-02249

                                             ORDER
       The Court has before it the request of Reneé Drake, official court reporter for the 44th

Judicial District Court, for a sixty day extension of time in which to file the reporter’s record for

this case. The Court GRANTS the request and ORDERS Ms. Drake to file the reporter’s record

by May 6, 2013.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE